PER CURIAM: *
Sandra Banks appeals a summary judgment dismissing her claim in this ordinary *476slip-and-fall case. The district court issued a comprehensive and detailed twenty-three-page opinion that carefully examined the record, the facts, and the applicable law that Texas courts apply to similar matters. We cannot improve on the district court’s explication, which demonstrates why summary judgment is appropriate.
On appeal, Banks raises a new issue, claiming that Wal-Mart’s and its employee’s “credibility is called into question by Wal-Mart [sic] failing to save material video evidence.” She “may not assert it for the first time on appeal.” Miller v. Am. Strategic Ins. Corp., 2016 U.S. App. LEXIS 21731, at *4 (5th Cir. Dec. 6, 2016) (per curiam) (footnote omitted).
The summary judgment is AFFIRMED.

 Pursuant To 5th Cir. R. 47.5, the Court Has Determined That This Opinion Should Not Be *476Published and Is Not Precedent Except Under the Limited Circumstances Set Forth in 5th Cm. R. 47.5.4.